Title: To Thomas Jefferson from Benjamin H. Latrobe, 24 October 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Wilmington October 24h. 1804
               
               I arrived here on the 18th. and had the honor to receive Your letter of the 5th. Octr.—I immediately wrote to the works respecting your Iron, & have received for answer that it would be ready to go to Richmond in one Month. In my letter, I ordered our Roller to go to Jones & Howell, late Howell & Roberts to enquire as to the mode of welding the ends of the sheets together. On this point I have received no answer,—but shall again urge it by todays post.—
               The board of directors of the Ches. & Del. Canal Company did not make a quorum & have adjourned to the 20th. Nov. before which time, I intend to be in Washington, and am now exerting myself to arrange for this visit.—I am with the sincerest respect & gratitude 
               Yrs. faithfully
               
                  
                     B H Latrobe
                  
               
            